UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4153



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PAUL E. DANIELS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:06-cr-00489-LMB)


Submitted:   September 7, 2007            Decided:   January 23, 2008


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Todd M. Richman,
Assistant Federal Public Defender, Sapna Mirchandani, Research and
Writing Attorney, Alexandria, Virginia, for Appellant.        Chuck
Rosenberg, United States Attorney, Olivia Hussey, Special Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Paul Daniels was stopped by military police on Fuller

Road as he attempted to drive past Gate No. 1 into the Marine Corps

Base at Quantico, Virginia.            A magistrate judge found Daniels

operated a vehicle on a suspended license, see 18 U.S.C. § 13

(2000), assimilating Va. Code Ann. § 46.2-301 (Michie 2004), and

sentenced Daniels to six months’ supervised probation.                 Daniels

appealed to the district court pursuant to Fed. R. Crim. P.

58(g)(2), and the district court affirmed.               Daniels appealed to

this court, contending the district court erroneously found he was

driving on a Virginia highway as defined by Va. Code Ann. § 46.2-

100 (Michie Supp. 2007).          Finding no error, we affirm for the

reasons stated by the district court in its thorough opinion.                See

United States v. Daniels, No. 1:06-cr-00489-LMB (E.D. Va. Jan. 29,

2007).    We deny Daniels’ motion for leave to file an attachment to

the Joint Appendix.        We dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented    in   the

materials      before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                       AFFIRMED




                                      - 2 -